DETAILED ACTION

The instant application having application No 17/665419 filed on 02/04/2022 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent Application No. 16749846 (Patent no: 11252125) (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the network layer address and the link layer address; and sending the address resolution reply message to the second router via the layer 2 data center interconnect link and vice versa.
1-10. (Canceled)
For claim 11, Patent Application discloses a method for providing address resolution reply messages, the method comprising: receiving, at a first router in a first network, an address resolution request message from a second router in a second network via a layer 2 data center interconnect link; generating, for a pending address resolution requests table, an entry for the address resolution request message, the entry including an identifier of the layer 2 data center interconnect link; receiving a route advertisement; extracting a network layer address from the route advertisement; determining the pending address resolution requests table includes an entry including the network layer address; and in response to determining that the pending address resolution requests table includes an entry including the network layer address: extracting a link layer address from the route advertisement; generating an address resolution reply message, of the address resolution reply messages, comprising the network layer address and the link layer address; and sending the address resolution reply message to the second router via the layer 2 data center interconnect link(See Claim 1). 
For claim 12, Patent Application discloses further comprising deleting the entry (See Claim 15).
For claim 13, Patent Application discloses determining a period of time has elapsed since the address resolution request message was received; and in response to determining that the predetermined period of time has elapsed, deleting the entry (See Claim 15).
For claim 14, Patent Application discloses determining the entry includes an identifier of a third network; and in response to determining that the entry includes the identifier of the third network, sending the address resolution reply message to a third router in the third network (See Claim 13).
For claim 15, Patent Application discloses the address resolution request message is one of an address resolution protocol (ARP) request message and a neighbor discovery protocol (NDP) neighbor solicitation message (See Claim 1).
For claim 16, Patent Application discloses the address resolution reply message is an ARP reply message (See Claim 1).
For claim 17, Patent Application discloses the first router and the second router do not maintain a joint ethernet virtual private network (EVPN) connection and are gateway provider edge devices (See Claim 9).
For claim 18, Patent Application discloses the link layer address is a media access control (MAC) address and the network layer address is an Internet Protocol (IP) address (See Claim 1).
For claim 19, Patent Application discloses the layer 2 data center interconnect link is a layer 2 data center interconnect trunk line (See Claim 1).
For claim 20, Patent Application discloses a method for converting address resolution reply messages to control plane route advertisements, the method comprising receiving, from a router through a layer 2 data center interconnect link, an address resolution reply message of the address resolution reply messages, the address resolution reply message being responsive to an address resolution request message from a host in a network, the network comprising network devices communicatively coupled to each other in a control plane; extracting, from the address resolution reply message, a network layer address and a link layer address, generating a control plane route advertisement of the control plane route advertisements based on the extracted network layer address and link layer address; and providing the control plane route advertisement to the network devices through the control plane(See Claim 18).
For claim 21, Patent Application discloses the control plane is an Ethernet Virtual Private Network (EVPN) (See Claim 9).
For claim 22, Patent Application discloses the address resolution request message is one of an address resolution protocol (ARP) request message and a neighbor discovery protocol (NDP) neighbor solicitation message (See Claim 1).
For claim 23, Patent Application discloses the address resolution reply message is an ARP reply message (See Claim 1).
For claim 24, Patent Application discloses the address resolution reply message is unencapsulated (See Claim 1).
For claim 25, Patent Application discloses the link layer address is a media access control (MAC) address, and the network layer address is an Internet Protocol (IP) address (See Claim 1).
For claim 26, Patent Application discloses a router comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method for converting address resolution reply messages to control plane route advertisements, the method comprising: receiving, from another router through a layer 2 data center interconnect link, an address resolution reply message of the address resolution reply messages, the address resolution reply message being responsive to an address resolution request message from a host in a network, the network comprising network devices communicatively coupled to each other in a control plane;  extracting, from the address resolution reply message, a network layer address and a link layer address; generating a control plane route advertisement of the control plane route advertisements based on the extracted network layer address and link layer address; and providing the control plane route advertisement to the network devices through the control plane(See Claim 18).
For claim 27, Patent Application discloses the router and the another router do not maintain a joint ethernet virtual private network (EVPN) connection and are gateway provider edge devices (See Claim 9).
For claim 28, Patent Application discloses the control plane is an Ethernet Virtual Private Network (EVPN) (See Claim 9).
For claim 29, Patent Application discloses the address resolution request message is one of an address resolution protocol (ARP) request message and a neighbor discovery protocol (NDP) neighbor solicitation message (See Claim 1).
For claim 30, Patent Application discloses the layer 2 data center interconnect link is a layer 2 data center interconnect trunk line (See Claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Pipher et al. (US 7327722, Feb. 5, 2008) teaches Bridging Routed Encapsulation.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464